Name: Commission Implementing Decision (EU) 2016/1701 of 19 August 2016 laying down rules on the format for the submission of work plans for data collection in the fisheries and aquaculture sectors (notified under document C(2016) 5304)
 Type: Decision_IMPL
 Subject Matter: management;  fisheries;  information technology and data processing
 Date Published: 2016-09-27

 27.9.2016 EN Official Journal of the European Union L 260/153 COMMISSION IMPLEMENTING DECISION (EU) 2016/1701 of 19 August 2016 laying down rules on the format for the submission of work plans for data collection in the fisheries and aquaculture sectors (notified under document C(2016) 5304) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 508/2014 of the European Parliament and of the Council of 15 May 2014 on the European Maritime and Fisheries Fund and repealing Council Regulations (EC) No 2328/2003, (EC) No 861/2006, (EC) No 1198/2006 and (EC) No 791/2007 and Regulation (EU) No 1255/2011 of the European Parliament and of the Council (1), and in particular Article 22(1)(d) thereof, Whereas: (1) Article 25 of Regulation (EU) No 1380/2013 of the European Parliament and of the Council (2) requires the Member States to collect biological, environmental, technical and socioeconomic data necessary for fisheries management. (2) According to Article 21(1) of Regulation (EU) No 508/2014, Member States shall submit to the Commission by electronic means work plans for data collection in accordance with Article 4(4) of Council Regulation (EC) No 199/2008 (3) by 31 October of the year preceding the year from which the work plan is to apply. (3) According to Article 21(2) of Regulation (EU) No 508/2014, these work plans have to be approved by the Commission by means of implementing acts by 31 December of the year preceding the year from which the work plan is to apply. (4) According to Article 22(1)(d) of Regulation (EU) No 508/2014, the Commission may adopt implementing acts laying down rules on procedures, format and timetables for the submission of these work plans. (5) It is appropriate to take into account the most recent data requirements needed for the implementation of the Common Fisheries Policy as set in the multiannual Union programme for the collection, management and use of data in the fisheries and aquaculture sector for the period 2017-2019 (4) and to indicate what information Member States have to provide when submitting their work plans in order to ensure consistency with the multiannual Union programme and to ensure its homogenous implementation across the Union. (6) The Commission has taken account of the recommendations made by the Scientific, Technical and Economic Committee for Fisheries (STECF). Representatives of Member States gathered in dedicated expert groups have also been consulted. (7) The measures provided for in this Decision are in accordance with the opinion of the Committee for the European Maritime and Fisheries Fund, HAS ADOPTED THIS DECISION: Article 1 Content of work plans 1. The content of work plans for data collection for the period 2017-2019, as referred to in Article 21 of Regulation (EU) No 508/2014, shall be presented in accordance with the model set out in the Annex to this Decision. 2. For the purpose of this Annex, definitions set out in Council Regulation (EC) No 1224/2009 (5), Commission Implementing Regulation (EU) No 404/2011 (6), Regulation (EU) No 1380/2013 and the multiannual Union programme shall apply. 3. The work plans drawn up by Member States shall contain a description of: (a) data to be collected in accordance with the multiannual Union programme; (b) the temporal and spatial distribution and the frequency by which the data will be collected; (c) the source of the data, the procedures and methods to collect and process the data into the data sets that will be provided to end-users; (d) the quality assurance and quality control framework to ensure adequate quality of the data; (e) how and when the data will be available, taking into account the needs defined by the end-users of scientific advice; (f) the international and regional cooperation and coordination arrangements, including bilateral and multilateral agreements; and (g) how the international obligations of the Union and its Member States have been taken into account. (4) The contents and format of the above descriptions shall follow the requirements set out in Articles 2 to 8 as further specified in the Annex to this Decision. Article 2 Data to be collected in accordance with the multiannual Union programme 1. Member States shall collect the data specified in Annex I in accordance with the multiannual Union programme. 2. The correlation between the tables of the multiannual Union programme and the tables and text for the work plan are set out in Annex II. Article 3 Temporal and spatial distribution and the frequency by which data will be collected 1. Specifications on temporal and spatial distribution and frequency shall follow the requirements as set in Chapter III of the multiannual Union programme. When no such requirements are set, Member States shall establish and describe specifications on temporal and spatial distribution or frequency taking into account historic time series, cost-effectiveness, any relevant marine region coordination and end-user needs. 2. Specifications on temporal and spatial distribution or frequency by which data are to be collected shall be reported in: (a) Table 4A and Table 4B for data obtained during sampling of commercial fisheries; (b) Table 1A and Table 1B for biological data obtained from research surveys and commercial fisheries; (c) Table 1D for data obtained during sampling of recreational fisheries; (d) Table 1E for data obtained during sampling of the relevant anadromous and catadromous species; (e) Table 1G for data obtained from research surveys; (f) Table 3A for economic and social data on fisheries; (g) Table 3B for economic and social data on aquaculture; and (h) Table 3C for economic and social data on the processing industry. Article 4 Source of data, procedures and methods to collect and process data 1. When data are primarily collected through the application of Regulation (EC) No 199/2008, as defined in Article 1(1)(a) of that Regulation, the source of data shall be described in: (a) Table 1C; (b) Table 1D; (c) Table 1E; (d) Table 3A; (e) Text Box 3A; (f) Table 3B; (g) Text Box 3B; (h) Table 3C; and (i) Text Box 3C. 2. When data are collected under other legal acts than Regulation (EC) No 199/2008, as defined in Article 15(1)(a) of that Regulation, the source of data shall be described in: (a) Table 2A; (b) Text Box 2A; (c) Table 3A, where relevant; and (d) Text Box 3A, where relevant. 3. Where the multiannual Union programme refers to a pilot study or simplified methodology, Member States shall describe such a study, including the aim, duration, methodology and expected outcomes in: (a) Pilot Study 1 of Section 1; (b) Pilot Study 2 of Section 1; (c) Pilot Study 3 of Section 3; and (d) Pilot Study 4 of Section 3. 4. The planned sampling designs shall be described in Table 4A, Text Box 4A and Table 4B. The reference population, that will be used for the selection of the sampling population, shall be described in Table 4C and in Table 4D. Where sampling is carried out by observers on board or at shore, the fraction of the catch that is sampled shall be indicated, so as to specify whether all species, only commercial species or only certain taxa of the catch are covered. 5. Methodologies, definition and calculation of social and economic variables shall follow commonly accepted guidelines by expert bodies to the European Commission, where relevant. When this is not the case, Member States shall clearly describe and justify the adopted approach in: (a) Text Box 3A; (b) Text Box 3B; and (c) Text Box 3C. 6. Member States shall coordinate with a view to design and implement methods on an EU-wide or regional basis, in order to correct and impute data for those parts of the sampling plans which are not sampled or are inadequately sampled. Imputation methods shall take into account guidelines and methods adopted by international statistical organisations. Imputed data should be clearly flagged when reporting to end-users. Article 5 Quality assurance and quality control 1. A quality assurance and quality control framework shall be described in publicly available documents referred to in the work plans, where appropriate. It shall establish the general principles, methods and tools that can provide guidance and evidence for an effective and common approach at European and national level. 2. Methods related to quality shall be described in: (a) Table 5A for catch-sampling schemes, sampling schemes for recreational fisheries, sampling schemes for anadromous and catadromous species and research surveys at sea; (b) Table 5B for fishing activity variables, economic and social data for fisheries, economic and social data for aquaculture and economic and social data for the processing industry; (c) Text Box 2A; (d) Text Box 3A; (e) Text Box 3B; and (f) Text Box 3C. 3. Where data are to be collected by sampling, Member States shall use statistically sound designs that follow guidelines for good practice provided by the Commission, the International Council for the Exploration of the Sea (ICES), STECF or other expert bodies to the European Commission. The description of sampling schemes shall include, but not be limited to, the specification of the purposes, design, expected execution difficulties (including non response and refusals), data archiving, quality assurance procedures and analysis methods. This description shall also cover the definition of the sampling units, sampling frames and their coverage of the target population (including criteria used for coverage), stratification schemes and sample selection methods for primary, secondary and lower level sampling units. Where quantitative targets can be defined, they may be specified either directly by sample sizes or sampling rates, or by the definition of the levels of precision and of confidence to be achieved. For census data, Member States shall indicate if all segments are covered, which parts of the total population are missed and how these parts are estimated. The quality of sampling data shall be demonstrated using quality indicators related to precision and potential for bias, where appropriate. Article 6 Availability of data to end-users For the purpose of describing when data will be made available to end-users, Table 6A shall be used. Article 7 Regional and International cooperation and coordination arrangements 1. Member States shall set out in Table 7A in which relevant regional and international meetings they participate and in Table 7B on how agreed recommendations at marine region level or at EU-wide level, where appropriate, are followed up. If these recommendations are not followed up, Member States shall explain the reasons in the Comments section of Table 7B. The effect these recommendations will have on their data collection shall be indicated. 2. Member States shall report in Table 7C all relevant information on agreements with other Member States. This information shall identify which Member State collects which part of the data and ensures that all data collection is covered, specify the duration of the agreement and identify which Member State will be responsible for data transmission to end-users. 3. Notwithstanding the research surveys at sea listed in Table 10 of the multiannual Union programme, Member States may take into consideration the needs of end-users when planning the survey effort or sampling design, provided that this does not negatively affect the quality of the results and provided that this is coordinated at marine region level. Member States may agree to redistribute certain tasks and contributions with other Member States in the same region. If agreement is reached on distribution of tasks with other Member States, the participation (physical and/or financial) in each individual survey as well as the reporting and transmission obligations of each Member State shall be stated in Text Box 1G. Article 8 International obligations Member States shall include all the relevant data collection requirements stemming from their international obligations in the following tables: (a) Table 1A; (b) Table 1B; (c) Table 1C; (d) Table 4A; (e) Table 4B; (f) Table 7B; and (g) Table 7C. This applies to the regional fisheries management organisations (RFMOs)/regional fisheries bodies (RFBs) to which these Member States or the Union are Contracting Parties, as well as to the Sustainable Fisheries Partnership Agreements (SFPAs) under which their fleets operate. Article 9 This Decision is addressed to the Member States. Done at Brussels, 19 August 2016. For the Commission Karmenu VELLA Member of the Commission (1) OJ L 149, 20.5.2014, p. 1. (2) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22). (3) Council Regulation (EC) No 199/2008 of 25 February 2008 concerning the establishment of a Community framework for the collection, management and use of data in the fisheries sector and support for scientific advice regarding the Common Fisheries Policy (OJ L 60, 5.3.2008, p. 1). (4) Commission Implementing Decision (EU) 2016/1251 of 12 July 2016 adopting a multiannual Union programme for the collection, management and use of data in the fisheries and aquaculture sectors for the period 2017-2019 (OJ L 207, 1.8.2016, p. 113). (5) Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (OJ L 343, 22.12.2009, p. 1). (6) Commission Implementing Regulation (EU) No 404/2011 of 8 April 2011 laying down detailed rules for the implementation of Council Regulation (EC) No 1224/2009 establishing a Community control system for ensuring compliance with the rules of the Common Fisheries Policy (OJ L 112, 30.4.2011, p. 1). ANNEX I CONTENT Section 1: Biological data Table 1A: List of required stocks Table 1B: Planning of sampling for biological variables Table 1C: Sampling intensity for biological variables Table 1D: Recreational fisheries Pilot Study 1: Relative share of catches of recreational fisheries compared to commercial fisheries Table 1E: Anadromous and catadromous species data collection in fresh water Text Box 1E: Anadromous and catadromous species data collection in fresh water Table 1F: Incidental by-catch of birds, mammals, reptiles and fish Pilot Study 2: Level of fishing and impact of fisheries on biological resources and marine ecosystem Table 1G: List of research surveys at sea Text Box 1G: List of research surveys at sea Table 1H: Research survey data collection and dissemination Section 2: Fishing activity data Table 2A: Fishing activity variables data collection strategy Text Box 2A: Fishing activity variables data collection strategy Section 3: Economic and social data Table 3A: Population segments for collection of economic and social data for fisheries Text Box 3A: Population segments for collection of economic and social data for fisheries Pilot Study 3: Data on employment by education level and nationality Table 3B: Population segments for collection of economic and social data for aquaculture Text Box 3B: Population segments for collection of economic and social data for aquaculture Pilot Study 4: Environmental data on aquaculture Table 3C: Population segments for collection of economic and social data for the processing industry Text Box 3C: Population segments for collection of economic and social data for the processing industry Section 4: Sampling strategy for biological data from commercial fisheries Table 4A: Sampling plan description for biological data Text Box 4A: Sampling plan description for biological data Table 4B: Sampling frame description for biological data Table 4C: Data on the fisheries by Member State Table 4D: Landing locations Section 5: Data quality Table 5A: Quality assurance framework for biological data Table 5B: Quality assurance framework for socioeconomic data Section 6: Data availability Table 6A: Data availability Section 7: Coordination Table 7A: Planned regional and international coordination Table 7B: Follow-up of recommendations and agreements Table 7C: Bi- and multilateral agreements SECTION 1 BIOLOGICAL DATA Table 1A List of required stocks WP WP date of submission 31.10.2016 MS Reference years Species Region RFMO/RFO/IO Area/Stock Selected for sampling (Y/N) Average landings in the reference years (tons) EU TAC (if any) (%) Share (%) in EU landings Threshold (Y/N) Comments GBR 2013-2015 Gadus morhua North Sea and Eastern Arctic ICES IIIa, IV, VIId Y 180 8 GBR 2013-2015 Solea solea North Atlantic ICES VIIa Y 515 16 GBR 2013-2015 Solea solea North Atlantic ICES VIIe N 75 3 GBR 2013-2015 Nephrops norvegicus North Sea and Eastern Arctic ICES IV, FU 33 Y 150 6 ITA 2013-2015 Boops boops Mediterranean and Black Sea GFCM GSA17 N 240 7 ESP 2013-2015 Merluccius merluccius Mediterranean and Black Sea GFCM GSA06 Y 3 500 60 ESP 2013-2015 Merluccius merluccius Mediterranean and Black Sea GFCM GSA07 Y 3 500 60 General comment: This table fulfils paragraph 2 point (a)(i)(ii)(iii) of Chapter III of the multiannual Union programme and Article 2, Article 3 and Article 8 of this Decision. This table is intended to specify data to be collected under Tables 1(A), 1(B) and 1(C) of the multiannual Union programme. Use this table to give an overview of the collection of data at the level of area/stock. All individuals sampled shall be identified to species level and have length measurements taken, where possible. Name of the variable Guidance MS Member State's name shall be given as ISO 3166-1 alpha-3 code, e.g. DEU. Reference years Member State shall report the year(s) to which the data actually refer. Member State shall select the three most recent years with data available. Give the reference year/years as 2013-2015. Species Member State shall report (in Latin) the name of the species/stocks for which biological variables sampling is required according to the Tables 1(A), 1(B) and 1(C) of the multiannual Union programme, for all areas where the Member State's fishing fleet is operating. Region Member State shall refer to the naming convention used in Table 5(C) of the multiannual Union programme (level II). If information refers to all regions, insert all regions. RFMO/RFO/IO Member State shall enter the acronym of the competent regional fisheries management organisation (RFMO), regional fisheries organisation (RFO) or international organisation (IO) for providing management/advice on the species/stock. e.g. RFMO: ICCAT, GFCM, NAFO e.g. RFO: CECAF e.g. IO: ICES If no RFMO, RFO or IO is applicable, NA (not applicable) is used. Area/Stock Member State shall indicate the area of the mentioned species/stock, in accordance with Tables 1(A), 1(B) and 1(C) of the multiannual Union programme (e.g. GSA 16; ICES areas I, II; ICES areas IIIa, IV, VIId, etc.). Selected for sampling (Y/N) Member State shall indicate by Y (yes) or N (no) whether the species/stock has been selected for sampling. Indicate Y (yes) if the species/stock is selected for sampling for at least one variable of Table 1B of this Annex. Average landings in the reference years (tons) Average landings for each species and stock over the most recent 3-year reference period. While entering the landings data, Member State shall take into account the following conventions: If the species is not landed at all, then enter None. If the average landings are less than 200 t, then do not enter the average landings figure, but enter < 200 instead. If the average landings exceed 200 t, then enter the average landings figure for the most recent 3-year reference period. Average landings figures may be rounded to the nearest 5 or 10 t. EU TAC (if any) (%) Only applies to stocks that are subject to TAC and quota Regulations. In this column Member State shall:  enter None, if the Member State has no share in the EU TAC of the stock concerned,  enter the exact share if the Member State has a share in the EU TAC of the stock concerned. Share (%) in EU landings Applies to (i) all stocks in the Mediterranean; and (ii) all stocks outside the Mediterranean for which no TACs have been defined yet. In this column Member State shall:  enter None, if the Member State has no landings of the stock concerned,  enter the exact share, if the Member State has landings of the stock concerned, in the case that the Member State wants to invoke a threshold. Threshold (Y/N) Member State shall indicate by Y (yes) or N (no) whether, for the reported species/stock, a threshold applies, according to Chapter V of the multiannual Union programme. Comments Any further comment. Table 1B Planning of sampling for biological variables WP WP date of submission 31.10.2016 MS Species Region RFMO/RFO/IO Area/Stock Frequency Length Age Weight Sex ratio Sexual maturity Fecundity Comments 2017 2018 2019 2017 2018 2019 2017 2018 2019 2017 2018 2019 2017 2018 2019 2017 2018 2019 PRT Pleuronectes platessa North Sea and Eastern Arctic ICES IV X X X Not applicable PRT Nephrops norvegicus North Atlantic ICES FU 7 X X X X X X X X X X X X ESP Merluccius merluccius Mediterranean and Black Sea GFCM GSA06 ESP Merluccius merluccius Mediterranean and Black Sea GFCM GSA07 General comment: This table fulfils paragraph 2 point (a)(i)(ii)(iii) of Chapter III of the multiannual Union programme and Article 2, Article 3 and Article 8 of this Decision. This table is intended to specify data to be collected under Tables 1(A), 1(B) and 1(C) of the multiannual Union programme. For species listed in this table, biological parameters (length, age, weight, sex ratio, maturity and fecundity) shall be collected. For each parameter and year, enter X if data collection has taken place or is planned. This table shall allow to identify in which year(s) data is/will be collected by the Member State. Name of the variable Guidance MS Member State's name shall be given as ISO 3166-1 alpha-3 code, e.g. DEU. Species Member State shall report (in Latin) the name of the species/stocks for which biological variables sampling is required according to Tables 1(A), 1(B) and 1(C) of the multiannual Union programme, for all areas where the Member State's fishing fleet is operating. Region Member State shall refer to the naming convention used in Table 5(C) of the multiannual Union programme (level II). If information refers to all regions, insert all regions. RFMO/RFO/IO Member State shall enter the acronym of the competent regional fisheries management organisation (RFMO), regional fisheries organisation (RFO) or international organisation (IO) for providing management/advice on the species/stock. e.g. RFMO: ICCAT, GFCM, NAFO e.g. RFO: CECAF e.g. IO: ICES If no RFMO, RFO or IO is applicable, NA (not applicable) is used. Area/Stock Member State shall indicate the fishing ground of the mentioned species/stock (e.g. GSA 16; ICES areas I, II; ICES areas IIIa, IV, VIId, etc.). Frequency Member State shall indicate the frequency at which sampling will take place (M (monthly), Q (quarterly), A (annually), O (other)  please specify). Length Member State shall indicate the year(s) in which length will be sampled. Age Member State shall indicate the year(s) in which age will be sampled. Weight Member State shall indicate the year(s) in which weight will be sampled. Sex ratio Member State shall indicate the year(s) in which sex ratio will be sampled. Sexual maturity Member State shall indicate the year(s) in which sexual maturity will be sampled. Fecundity Member State shall indicate the year(s) in which fecundity will be sampled. Comments Any further comment. Table 1C Sampling intensity for biological variables WP WP date of submission 31.10.2016 MS MS partcipating in sampling Sampling year Species Region RFMO/RFO/IO Area/Stock Variables Data sources Planned minimum no of individuals to be measured at the national level Planned minimum no of individuals to be measured at the regional level Comments FRA FRA-GBR-BEL 2017 Solea solea North Sea and Eastern Arctic ICES IIIa, IV, VIId age Commercial FRA FRA-GBR-BEL 2017 Solea solea North Sea and Eastern Arctic ICES IIIa, IV, VIId sex Surveys FRA FRA-GBR-BEL 2017 Solea solea North Sea and Eastern Arctic ICES IIIa, IV, VIId maturity Commercial FRA FRA-GBR-BEL 2017 Solea solea North Sea and Eastern Arctic ICES IIIa, IV, VIId length commercial FRA FRA 2017 Merluccius merluccius North Atlantic ICES IIIa, IV, VI, VII, VIIIab Commercial FRA FRA 2017 Merluccius merluccius North Atlantic ICES IIIa, IV, VI, VII, VIIIab Surveys FRA FRA 2017 Merluccius merluccius North Atlantic ICES IIIa, IV, VI, VII, VIIIab Surveys FRA FRA 2017 Parapenaeus longirostris Mediterranean Sea and Black Sea GFCM GSA09 Commercial General comment: This table fulfils paragraph 2 point (a)(i)(ii)(iii) of Chapter III, Chapter IV of the multiannual Union programme and Article 2, Article 4 paragraph 1 and Article 8 of this Decision. This table is intended to specify data to be collected under Tables 1(A), 1(B) and 1(C) of the multiannual Union programme. Explain the sampling strategy planned with regards to the biological variables. Name of the variable Guidance MS Member State's name shall be given as ISO 3166-1 alpha-3 code, e.g. DEU. MS participating in sampling If the sampled activity has been carried out according to a regionally coordinated programme, all participating Member States shall be listed. Otherwise, the Member State responsible for the sampling shall be listed. Links to planned regional and international coordination or bi- and multilateral agreements, where available, shall be listed in the Comments. Sampling year Member State shall detail the year or years for planned objectives. Different years shall be stated in different rows of the table. All years concerned shall be included. Species Member State shall report (in Latin) the name of the species/stocks for which biological variables sampling is required according to Tables 1(A), 1(B) and 1(C), for all areas where the Member State's fishing fleet is operating. Region Member State shall refer to the naming convention used in Table 5(C) of the multiannual Union programme (level II). If information refers to all regions, insert all regions. RFMO/RFO/IO Member State shall enter the acronym of the competent regional fisheries management organisation (RFMO), regional fisheries organisation (RFO) or international organisation (IO) for providing management/advice on the species/stock. e.g. RFMO: ICCAT, GFCM, NAFO e.g. RFO: CECAF e.g. IO: ICES If no RFMO, RFO or IO is applicable, NA (not applicable) is used. Area/Stock Member State shall indicate the fishing ground of the mentioned species/stock (e.g. GSA 16; ICES areas I, II; ICES areas IIIa, IV, VIId, etc.). Variables Member State shall report the variables length, age, weight, sex ratio, sexual maturity and fecundity, as given in Table 1B of this Annex. Combination of species and variables as indicated in Table 1B of this Annex shall match with this information. Data sources Member State shall give a keyword description of the main data sources (e.g. surveys, commercial samples, market samples, discard samples, etc.). Member State shall report separately the planned sampling for commercial fisheries and surveys. Planned minimum No of individuals to be measured at the national level Member State shall state the total planned minimum number of fish to be measured at the national level. Use Comments to briefly define the methodology used to obtain these values (e.g. previous sampling, simulation, etc.). Planned minimum No of individuals to be measured at the regional level Member State shall state the planned minimum number of fish to sample as part of a regionally coordinated scheme if one exists or, otherwise, NA (not applicable) is used. Use Comments to briefly define the methodology used to obtain these values (e.g. previous sampling, simulation, etc.). Comments Any further comment. Table 1D Recreational fisheries WP WP date of submission 31.10.2016 MS Sampling year Area/EMU RFMO/RFO/IO Species Applicable (Species present in the MS?) Reasons for not sampling Threshold (Y/N) Annual estimate of catch? (Y/N) Annual percentage of released catch? (Y/N) Collection of catch composition data? (Y/N) Type of Survey Comments GBR 2017 North Sea and Eastern Arctic ICES Gadus morhua Y Y Y Y National estimates of numbers of trips & onsite surveys of catch per unit effort NLD 2017 North Sea and Eastern Arctic ICES Anguilla anguilla Y Y Y Y National estimates of numbers of angler & angler diaries GBR 2017 North Sea and Eastern Arctic ICES Sharks N Y Y Y National estimates of numbers of trips & onsite surveys of catch per unit effort DEU 2017 Baltic Sea ICES Elasmobranchs Y No catches N N Baltic Sea ICES Baltic Sea ICES North Atlantic ICES North Atlantic ICES North Atlantic ICES Mediterranean Sea and Black Sea GFCM Mediterranean Sea and Black Sea GFCM Mediterranean Sea and Black Sea GFCM General comment: This table fulfils paragraph 2 point (a)(iv) of Chapter III of the multiannual Union programme and Article 2, Article 3 and Article 4 paragraph 1 of this Decision. This table is intended to specify data to be collected under Table 3 of the multiannual Union programme, which also includes marine and freshwater recreational catches for anadromous and catadromous species. Name of the variable Guidance MS Member State shall be given as ISO 3166-1 alpha-3 code, e.g. DEU. Sampling year Member State shall state the year for planned sampling. Area/EMU Member State shall refer to the naming convention used in Table 3 of the multiannual Union programme In the case of eel, Eel Management Unit (EMU) shall be reported. RFMO/RFO/IO Member State shall enter the acronym of the competent regional fisheries management organisation (RFMO), regional fisheries organisation (RFO) or international organisation (IO) for providing management/advice on the species/stock. e.g. RFMO: ICCAT, GFCM, NAFO e.g. RFO: CECAF e.g. IO: ICES If no RFMO, RFO or IO is applicable, NA (not applicable) is used. Species Member State shall report (in Latin, where possible) the name of the species for which recreational fisheries sampling is required according to Table 3 of the multiannual Union programme or identified by pilot studies and/or management needs for the recreational fishery (by region). All species shall be included even if the species is/are not present in the Member State. Applicable (Species present in the MS?) Member State shall indicate with Y (yes) or N (no) if the species is present in the Member State. Reasons for not sampling If the species is present in the Member State, but not collected, Member State shall indicate the reason(s) (free text) for not sampling this species, with specific references where appropriate (e.g. species not present in the area, regulations/laws in the country, fit the requested threshold, etc.). Threshold (Y/N) Member State shall indicate by Y (yes) or N (no) whether, for the mentioned species, a threshold applies, according to Chapter V of the multiannual Union programme. Annual estimate of catch? (Y/N) Member State shall indicate by Y (yes) or N (no) whether, for the mentioned species, the annual estimate of catch (weight and/or numbers) is planned. Annual percentage of released catch? (Y/N) Member State shall indicate by Y (yes) or N (no) whether, for the mentioned species, the annual percentage of released catch (rate of released fish) is planned. Collection of catch composition data? (Y/N) Member State shall indicate by Y (yes) or N (no) whether, for the mentioned species, the catch composition (e.g. length structure) is planned. Type of survey Member State shall indicate the types of survey that will be done to collect data on recreational fisheries (e.g. on-site surveys, telephone surveys, anglers' diaries, etc. or any combination of these). Comments Any further comment. Pilot Study 1 Relative share of catches of recreational fisheries compared to commercial fisheries General comment: This box fulfils paragraph 4 of Chapter V of the multiannual Union programme and Article 2 and Article 4 paragraph (3) point (a) of this Decision. 1. Aim of pilot study 2. Duration of pilot study 3. Methodology and expected outcomes of pilot study (max. 900 words) Table 1E Anadromous and catadromous species data collection in fresh water WP WP date of submission 31.10.2016 MS Sampling period Area RFMO/RFO/IO Species Applicable (Y/N) Reasons for not sampling Water Body Life stage Fishery/Independent data collection Method Unit Planned nos Frequency Comments FIN 2017-2020 Baltic NASCO Salmo salar RIVER AAA parr I electrofishing n. sites 40 FIN 2017-2020 Baltic NASCO Salmo salar RIVER AAA smolt I trap n. smolts 4 000 FIN 2017-2020 Baltic NASCO Salmo salar RIVER AAA adult I counter n. counter 1 FIN 2017-2020 Baltic NASCO Salmo salar RIVER AAA adult F sampling n. samples 100 FIN 2017-2020 Baltic ICES Anguilla anguilla RIVER EEE glass I electrofishing n. sites 40 FIN 2017-2020 Baltic ICES Anguilla anguilla RIVER EEE yellow I trap n. smolts 4 000 FIN 2017-2020 Baltic ICES Anguilla anguilla RIVER EEE silver I counter n. counter 1 GBR 2017-2020 UK Northern ICES Anguilla anguilla N/A glass F sampling n. samples 100 GBR 2017-2020 UK Northern ICES Anguilla anguilla N/A yellow I trap n. traps 1 GBR 2017-2020 UK Northern ICES Anguilla anguilla N/A silver I electrofishing n. sites 20 General comment: This table fulfils paragraph 2 points (b) (c) of Chapter III of the multiannual Union programme and Article 2, Article 3 and Article 4 paragraph (1) of this Decision. This table is intended to specify data to be collected under Table 1(E) of the multiannual Union programme. Use this table to give an overview of the data to be collected on freshwater commercial fisheries for anadromous and catadromous species. Name of the variable Guidance MS Member State's name shall be given as ISO 3166-1 alpha-3 code, e.g. DEU. Sampling period Member State shall state the period for planned sampling. Area In the case of eel, EMU (Eel Management Unit) shall be reported. For all other cases, catchment basin shall be reported. RFMO/RFO/IO Member State shall enter the acronym of the competent regional fisheries management organisation (RFMO), regional fisheries organisation (RFO) or international organisation (IO) for providing management/advice on the species/stock. e.g. RFMO: ICCAT, GFCM, NAFO e.g. RFO: CECAF e.g. IO: ICES If no RFMO, RFO or IO is applicable, NA (not applicable) is used. Species Member State shall report (in Latin) the name of the species. All species shall be reported even if the species is/are not present in the Member State. Applicable (Y/N) Member State shall indicate by Y (yes) or N (no) if the species is present in the Member State or if fisheries of this species is banned. Reasons for not sampling If the species is present in the Member State, but not collected, Member State shall indicate the reason(s) (free text) for not sampling this species (e.g. species not present in the area, regulations/laws in the Member State, fit the requested threshold, etc.). Water body Member State shall fill with the name of the river/system chosen (e.g. index river). Life stage Member State shall indicate the life stage of the species (e.g. adult, glass, silver, etc.). Fishery/Independent data collection Member State shall indicate whether data shall be derived from commercial catches (fishery) or from sources other than commercial catches (independent). Method Member State shall indicate the source(s) of data (e.g. trap, counter, logbooks, etc. or any combination of these methods) from which data will be derived. Unit For each method, the planned unit of data reporting shall be indicated (e.g. number of traps, number of counters, number of electrofishing, etc.). Planned Nos Member State shall indicate the quantitative objective planned (in numbers) for the unit chosen. Frequency Member State shall indicate the frequency at which sampling will take place (M (monthly), Q (quarterly), A (annually), O (other)  please specify). Comments Any further comment. Text Box 1E Anadromous and catadromous species data collection in fresh water General comment: This box fulfils paragraph 2 points (b) and (c) of Chapter III of the multiannual Union programme and Article 2 of this Decision. Method selected for collecting data. (max. 250 words per area) Table 1F Incidental by-catch of birds, mammals, reptiles and fish WP WP date of submission 31.10.2016 MS Sampling period/year(s) Region RFMO/RFO/IO Sub-area/Fishing ground Scheme Stratum ID code Group of vulnerable species Expected occurence of recordings Comments FRA 2017-2018 North Sea and Eastern Arctic ICES demersal at sea SCT SD1-5 birds FRA 2017-2018 Mediterranean Sea and Black Sea GFCM FRA 2017-2018 North Sea and Eastern Arctic ICES General comment: This table fulfils paragraph 3 point (a) of Chapter III of the multiannual Union programme and Article 2 of this Decision. This table is intended to specify data to be collected under Table 1(D) of the multiannual Union programme. Explain the sampling strategy planned. Name of the variable Guidance MS Member State's name shall be given as ISO 3166-1 alpha-3 code, e.g. DEU. Sampling period/year(s) Member State shall state the period for planned sampling. Give the sampling year/years as 2017-2018. Region Member State shall refer to the naming convention used in Table 5(C) of the multiannual Union programme (level II). If information refers to all regions, insert all regions. RFMO/RFO/IO Member State shall enter the acronym of the competent regional fisheries management organisation (RFMO), regional fisheries organisation (RFO) or international organisation (IO) for providing management/advice on the species/stock. e.g. RFMO: ICCAT, GFCM, NAFO e.g. RFO: CECAF e.g. IO: ICES If no RFMO, RFO or IO is applicable, NA (not applicable) is used. Sub-area/Fishing ground Member State shall indicate the fishing ground of the mentioned species/stock (e.g. GSA 16; ICES areas I, II; ICES areas IIIa, IV, VIId, etc.). Scheme Member State shall state the sampling scheme: at markets, at sea, a combination of both methods or other. Values shall match those reported in Table 4A and Table 4B of this Annex, unless directed schemes are in place. Stratum ID code Member State shall indicate a unique code to identify each stratum within the scheme. Values shall match those reported in Table 4A and Table 4B of this Annex, unless directed schemes are in place. Group of vulnerable species Member State shall indicate the group of species, based on provision 3(a) of Chapter III of the multiannual Union programme. Expected occurrence of recordings Member State shall indicate the expected occurrence of recordings for individuals caught as incidental by-catch, including releases, in accordance with Table 1(D) of the multiannual Union programme. Fill in with (+/ ) number or X. Comments Any further comment. Pilot Study 2 Level of fishing and impact of fisheries on biological resources and marine ecosystem General comment: This box fulfils paragraph 3 point (c) of Chapter III of the multiannual Union programme and Article 2 and Article 4 paragraph (3) point (b) of this Decision. 1. Aim of pilot study 2. Duration of pilot study 3. Methodology and expected outcomes of pilot study (max. 900 words) Table 1G List of research surveys at sea WP WP date of submission 31.10.2016 MS Name of survey Acronym Mandatory (Y/N) Threshold (Y/N) Agreed at RCG level MS participation Area(s) covered Period (Month) Frequency Days at sea planned Type of sampling activities Planned target Map Relevant international planning group - RFMO/RFO/IO International database Comments NLD Demersal Young Fish Survey IVc Sept-Oct Annual 10 Fish Hauls 33 Fig 7.1 ICES PGIPS NLD NS Herring Acoustic Survey IIIa, IV July Annual 15 Echo Nm 50 Fig 7.2 ICES PGIPS NLD NS Herring Acoustic Survey IIIa, IV July X 15 Plankton hauls 15 Fig 7.2 ICES PGIPS General comment: This table fulfils Chapter IV and Chapter V of the multiannual Union programme and Article 2 and Article 3 of this Decision. This table is intended to specify which research surveys at sea set out in Table 10 of the multiannual Union programme and which additional surveys will be carried out by the Member State. Name of the variable Guidance MS Member State's name shall be given as ISO 3166-1 alpha-3 code, e.g. DEU. Name of survey Member State shall state the name of the survey. For mandatory surveys the name shall be the same as the one used in Table 10 of the multiannual Union programme. Acronym Member State shall state the acronym of the survey. For mandatory surveys the acronym shall be the same as the one used in Table 10 of multiannual Union programme. Mandatory (Y/N) Member State shall enter Y (yes) or N (no) if the survey is included in Table 10 of the multiannual Union programme. Threshold (Y/N) Member State shall enter Y (yes) or N (no) if a threshold applies, according to provision 7 of Chapter V of the multiannual Union programme. If Y (yes), describe in more detail in Text Box 1G of this Annex. Agreed at RCG level Member State shall enter Y (yes) or N (no) if the survey is agreed at marine region level. MS participation Indicate whether other Member State(s) are participating in the survey and the form of participation (F (financial), T (technical), E (effort) or C (combination)). Describe in more detail in Text Box 1G of this Annex. If no other Member State is participating in the survey, this field shall be filled with NA (not applicable). Area(s) covered Member State shall indicate the areas planned to be covered. For mandatory surveys the area shall be the same as the one used in Table 10 of the multiannual Union programme. Period (Month) Member State shall indicate the time period (in months) planned to be covered. For mandatory surveys the time period shall be as the one used in Table 10 of multiannual Union programme. Frequency Member State shall indicate the frequency of the survey: Annual, Biennial, Triennial, etc. Days at sea planned Member State shall indicate the days at sea planned at national level. Type of sampling activities Member State shall state the type of core sampling activities. Core sampling activities are those agreed in the relevant group in charge of planning the survey, as opposed to additional sampling activities. Use a separate line for each type of sampling activity. Member State is prompted to use the following categories: fish hauls, conductivity temperature density (CTD), plankton hauls, etc. Planned target Member State shall indicate the number of planned sampling activities. Map Member State shall add reference to the map, as included in Text Box 1G of this Annex. Relevant international planning group  RFMO/RFO/IO Member State shall enter the relevant international group in charge of planning the survey and its corresponding RFMO/RFO/IO. Member State shall enter the acronym of the competent regional fisheries management organisation (RFMO), regional fisheries organisation (RFO) or international organisation (IO) for providing management/advice on the species/stock. e.g. RFMO: ICCAT, GFCM, NAFO e.g. RFO: CECAF e.g. IO: ICES If no RFMO, RFO or IO is applicable, NA (not applicable) is used. International database Member State shall state the name of the international database, in relation to the data collected under the research survey, or enter no existing database. This applies to the existence of an international database, not to the fact that data are, or are not, uploaded. Comments Any further comment. Text Box 1G List of research surveys at sea General comment: This box fulfils Chapter IV of the multiannual Union programme and Article 2 and Article 7 paragraph (3) of this Decision. It is intended to specify which research surveys at sea set out in Table 10 of the multiannual Union programme will be carried out. Member States shall specify whether the research survey is included in Table 10 of the multiannual Union programme or whether it is an additional survey. 1. Objectives of the survey 2. Description of the methods used in the survey. For mandatory surveys, link to the manuals. Include a graphical representation (map) 3. For internationally coordinated surveys, describe the participating Member States/vessels and the relevant international group in charge of planning the survey 4. Where applicable, describe the international task-sharing (physical and/or financial) and the cost-sharing agreement used 5. Explain where thresholds apply (max. 450 words per survey) Table 1H Research survey data collection and dissemination WP WP date of submission 31.10.2016 MS Name of survey Acronym Type of data collected Core/Additional variable Used as basis for advice (Y/N) Comments NLD North Sea IBTS IBTS_NS_Q1 Biological data for Cod IVa C Y NLD North Sea IBTS IBTS_NS_Q1 Biological data for Sprat IVa C Y NLD North Sea IBTS IBTS_NS_Q1 Herring Larvae C Y NLD North Sea IBTS IBTS_NS_Q1 CTD by Haul A N NLD North Sea IBTS IBTS_NS_Q1 Litter items in the trawl A N NLD North Sea IBTS IBTS_NS_Q1 Benthos in the trawl A N NLD Internation Blue whiting Acoustic survey BWAS Blue whiting acoustic/biological data C Y NLD Internation Blue whiting survey BWAS Marine Mammal observations A N NLD International Mackerel and Horse Mackerel Egg Survey MEGS Mackerel Egg production C Y NLD International Mackerel and Horse Mackerel Egg Survey MEGS CTD by Haul C Y ITA Mediterranean international bottom trawl survey MEDITS biological data for Horse Mackerel C Y ITA Mediterranean international bottom trawl survey MEDITS biological data for striped red Mullet C Y General Comment: This table fulfils Chapter IV of the multiannual Union programme. This table is intended to specify data to be collected in relation to the research surveys at sea that are described in Table 1G of this Annex. Name of the variable Guidance MS Member State's name shall be given as ISO 3166-1 alpha-3 code, e.g. DEU. Name of survey Member State shall state the name of the survey. For mandatory surveys the name shall be the same as the one used in Table 10 of the multiannual Union programme. Acronym Member State shall state the acronym of the survey. For mandatory surveys the acronym shall be the same as the one used in Table 10 of multiannual Union programme. Type of data collected Member State shall state the type of data collected. Use a separate line for each type of data collected. Member State is prompted to use the following categories: biological data for a given stock, larvae data for a given stock, egg production for a given stock, CTD by haul, litter by haul, marine mammal, turtles, sea bird observations, benthos in the trawl, etc. In the case of multispecies surveys, different stocks may be grouped. Core/Additional variable Core variables are those resulting from core sampling activities driving the survey design. Additional variables are all the rest. Reporting of additional variables is not mandatory. Used as basis of advice (Y/N) Member State shall enter Y (yes) or N (no) if the data collected is expected to be used as basis for advice. Member State can specify in the Comments the type of advice (stock assessment, integrated ecosystem assessment, national advice, etc.). Comments Any further comment. SECTION 2 FISHING ACTIVITY DATA Table 2A Fishing activity variables data collection strategy WP WP date of submission 31.10.2016 MS Supra region Region Variable Group Fishing technique Length class Metiers (level 6) Data collected under control regulation appropriate for scientific use (Y/N/I) Type of data collected under control regulation used to calculate the estimates Expected coverage of data collected under control regulation (% of fishing trips) Additional data collection (Y/N) Data collection scheme Planned coverage of data collected under complementary data collection (% of fishing trips) Comments FRA North Atlantic North Sea and Eastern Arctic Effort Beam trawlers 18-< 24 m All metiers I Sales notes 50 % Y Probability sampling survey 5 % FRA North Atlantic North Sea and Eastern Arctic Effort Beam trawlers 40 m or larger OTBDEF8090 Y Logbooks, VMS data, Sales notes 100 % N None NA FRA North Atlantic North Sea and Eastern Arctic Landings Drift and/or fixed netters 12-< 18 m All metiers I Fishing forms, Sales notes 75 % Y Indirect survey 10 % FRA North Atlantic North Sea and Eastern Arctic Landings All metiers N NA NA Y Non probability sampling survey 5 % FRA North Atlantic North Sea and Eastern Arctic Capacity All metiers I Logbooks, Sales notes 90 % Y Census survey 100 % FRA North Atlantic North Sea and Eastern Arctic FRA North Atlantic North Sea and Eastern Arctic FRA North Atlantic North Sea and Eastern Arctic FRA North Atlantic North Sea and Eastern Arctic FRA North Atlantic North Sea and Eastern Arctic FRA North Atlantic North Sea and Eastern Arctic FRA North Atlantic North Sea and Eastern Arctic FRA North Atlantic North Sea and Eastern Arctic FRA North Atlantic North Sea and Eastern Arctic FRA Mediterranean Sea and Black Sea Mediterranean Sea and Black Sea FRA Mediterranean Sea and Black Sea Mediterranean Sea and Black Sea FRA Mediterranean Sea and Black Sea Mediterranean Sea and Black Sea FRA Mediterranean Sea and Black Sea Mediterranean Sea and Black Sea FRA Mediterranean Sea and Black Sea Mediterranean Sea and Black Sea FRA Mediterranean Sea and Black Sea Mediterranean Sea and Black Sea FRA Mediterranean Sea and Black Sea Mediterranean Sea and Black Sea FRA Mediterranean Sea and Black Sea Mediterranean Sea and Black Sea General comment: This table fulfils provision 4 of Chapter III of the multiannual Union programme and Article 2 and Article 4 paragraph (2) point (a) of this Decision. This table is intended to state and describe the method used to derive estimates on representative samples where data are not to be recorded under Regulation (EU) No 1224/2009 or where data collected under Regulation (EU) No 1224/2009 are not at the right aggregation level for the intended scientific use. Name of the variable Guidance MS Member State's name shall be given as ISO 3166-1 alpha-3 code, e.g. DEU. Supra region Member State shall refer to the naming convention used in Table 5(C) of the multiannual Union programme (level III). If information refers to all regions, insert all regions. Region Member State shall refer to the naming convention used in Table 5(C) of the multiannual Union programme (level II). If information refers to all regions, insert all regions. Variable group Member State shall refer to the naming convention used in Table 4 of the multiannual Union programme. It can be specified by variable, and not by variables group, if different sources are used for different variables within the same variables group. Fishing technique Member State shall refer to the naming convention used in Table 5(B) of the multiannual Union programme. Put an asterisk in the case the segment has been clustered with other segment(s) for data collection purposes. Inactive vessels shall be included as a separate segment. Length class Metiers (level 6) Member State shall refer to the naming convention used in Table 2 of the multiannual Union programme. Only to be identified if Member State has a specific sampling frame defined by metier by segment. Otherwise Member State can provide all metiers but the information has to be reported by fleet segment by metiers. Data collected under control regulation appropriate for scientific use (Y/N/I) Member State shall enter Y (yes), N (no) or I (insufficient). Type of data collected under control regulation used to calculate the estimates Member State shall enter the type of data collected: logbooks, sales notes, VMS data, fishing forms, etc. Expected coverage of data collected under control regulation (% of fishing trips) For each of the data sources, the planned coverage percentage, estimated on the basis of fishing trips, shall be provided as quality assurance and quality control framework indicators. Additional data collection (Y/N) Member State shall enter Y (yes) or N (no), if additional data collection is planned. Data collection scheme Member State shall enter the data collection scheme: probability sampling survey, non-probability sampling survey, indirect survey, census survey, none, etc. Planned coverage of data collected under complementary data collection (% of fishing trips) For each of the data sources, the planned coverage percentage, estimated on the basis of fishing trips, shall be provided as quality assurance and quality control framework indicators. Comments Any further comment. Text Box 2A Fishing activity variables data collection strategy General comment: This box fulfils paragraph 4 of Chapter III of the multiannual Union programme and Article 2, Article 4 paragraph (2) point (b) and Article 5 paragraph (2) of this Decision. It is intended to describe the method used to derive estimates on representative samples where data are not to be recorded under Regulation (EU) No 1224/2009 or where data collected under Regulation (EU) No 1224/2009 are not at the right aggregation level for the intended scientific use. 1. Description of methodologies used to cross-validate the different sources of data 2. Description of methodologies used to estimate the value of landings 3. Description of methodologies used to estimate the average price (it is recommended to use weighted averages, trip by trip) 4. Description of methodologies used to plan collection of the complementary data (sample plan methodology, type of data collected, frequency of collection, etc.) (max. 900 words per region) SECTION 3 ECONOMIC AND SOCIAL DATA Table 3A Population segments for collection of economic and social data for fisheries WP WP date of submission 31.10.2016 MS Supra region Fishing technique Length class Type of variables (E/S) Variable Data Source Type of data collection scheme Frequency Planned sample rate % Comments ESP Baltic Sea, North Sea and Eastern Arctic, and North Atlantic Beam trawlers 18-< 24 m E Gross value of landings questionnaires A - Census ESP Baltic Sea, North Sea and Eastern Arctic, and North Atlantic Beam trawlers 40 m or larger E Other income questionnaires B - Probability Sample Survey ESP Mediterranean Sea and Black Sea Drift and/or fixed netters 12-< 18 m E Wages and salaries of crew questionnaires C - Non-Probability Sample Survey S Employment by gender General comment: This table fulfils paragraph 5 points (a) and (b) of Chapter III of the multiannual Union programme and Article 2, Article 3 and Article 4 paragraphs (1) and (2) of this Decision. This table is intended to specify data to be collected under Tables 5(A) and 6 of the multiannual Union programme. Use this table to give an overview of the population for economic and social data in the fisheries sector. Name of the variable Guidance MS Member State's name shall be given as ISO 3166-1 alpha-3 code, e.g. DEU. Supra region Member State shall refer to the naming convention used in Table 5(C) of the multiannual Union programme (level III). If information refers to all regions, insert all regions. Fishing technique Member State shall refer to the naming convention used in Table 5(B) of the multiannual Union programme. Put an asterisk in the case the segment has been clustered with other segment(s) for data collection purposes. Inactive vessels shall be included as a separate segment. Length class Type of variables (E/S) Member State shall enter the category that the variables belong to: E (economic) or S (social), based on Table 5(A) of the multiannual Union programme for the economic variables and Table 6 of the multiannual Union programme for the social variables. Variable Member State shall refer to the naming convention used in Table 5(A) of the multiannual Union programme, 2nd column for the economic variables and Table 6 of the multiannual Union programme for the social variables. Data Source Member State shall enter the data sources used (logbook, sales notes, accounts, questionnaires, etc.). Data sources shall be clearly stated for each variable. Type of data collection scheme Member State shall enter the code of the data collection scheme, as follows: A  Census; B  Probability sample survey; C  Non-probability sample survey; D  Indirect survey. In case the variable is not directly collected but estimated, indirect survey is applied. In that case, further explanation on the data collection scheme and estimation method is provided in Text Box 3A of this Annex. Frequency Member State shall enter the frequency that economic and social data are to be collected according to provision 5(a)(b) of Chapter III of the multiannual Union programme. Planned sample rate % The planned sample rate (%) shall be based on the fleet population, which is defined as vessels included in the Fleet Register on the 31 December and any active vessel fishing at least one day during the year. When data collection for some variables will not be implemented, the column Planned sample rate (%) shall be filled in with N (no). Planned sample rate can be modified based on updated information on the total population (fleet register). Comments Any further comment. Text Box 3A Population segments for collection of economic and social data for fisheries General comment: This box fulfils paragraph 5 points (a) and (b) of Chapter III of the multiannual Union programme and Article 2, Article 4 paragraphs (1), (2) and (5) and Article 5 paragraph (2) of this Decision. It is intended to specify data to be collected under Tables 5(A) and 6 of the multiannual Union programme. 1. Description of methodologies used to choose the different sources of data 2. Description of methodologies used to choose the different types of data collection 3. Description of methodologies used to choose sampling frame and allocation scheme 4. Description of methodologies used for estimation procedures 5. Description of methodologies used on data quality (max. 900 words per region) Pilot Study 3 Data on employment by education level and nationality General comment: This box fulfils paragraph 5 point (b) and paragraph 6 point (b) of Chapter III of the multiannual Union programme and Article 2 and Article 3 paragraph (3) point (c) of this Decision. It is intended to specify data to be collected under Table 6 of the multiannual Union programme. 1. Aim of pilot study 2. Duration of pilot study 3. Methodology and expected outcomes of pilot study (max. 900 words) Table 3B Population segments for collection of economic and social data for aquaculture WP WP date of submission 31.10.2016 MS Techniques Species group Type of variables (E/S) Variable Data source Type of data collection scheme Threshold (Y/N) Frequency Planned sample rate % Comments DEU Hatcheries and Nurseries other marine fish E Turnover Financial accounts A - Census DEU Cages sea bass & sea bream E Energy costs questionnaires B - Probability Sample Survey DEU Cages salmon E Energy costs questionnaires C - Non-Probability Sample Survey S Unpaid labour by gender General comment: This table fulfils paragraph 6 points (a) and (b) of Chapter III and Chapter V of the multiannual Union programme and Article 2, Article 3 and Article 4 paragraph (1) of this Decision. This table is intended to specify data to be collected under Tables 6 and 7 of the multiannual Union programme. Use this table to give an overview of the collection of economic and social data of the aquaculture sector. Name of the variable Guidance MS Member State's name shall be given as ISO 3166-1 alpha-3 code, e.g. DEU. Techniques Member State shall follow Table 9 of the multiannual Union programme for the segmentation to be applied for the collection of aquaculture data. Species group Type of variables (E/S) Member State shall enter the category that the variables belong to: E (economic) or S (social), based on Table 7 of the multiannual Union programme for the economic variables and Table 6 of the multiannual Union programme for the social variables. Variable Member State shall refer to the naming convention used in Table 7 of the multiannual Union programme, second column for the economic variables and Table 6 of the multiannual Union programme for the social variables. Data source Member State shall enter the data sources used (accounts, questionnaires, etc.). Data sources shall be clearly stated for each variable. Type of data collection scheme Member State shall enter the code of the data collection scheme, as follows: A  Census; B  Probability sample survey; C  Non-probability sample survey; D  Indirect survey. In case the variable is not directly collected but estimated, indirect survey is applied. In that case, further explanation on the data collection scheme and estimation method is provided in Text Box 3B of this Annex. Threshold (Y/N) Member State shall enter Y (yes) or N (no) if a threshold applies, according to Chapter V of the multiannual Union programme. Frequency Member State shall enter the frequency that economic and social data are to be collected, according to provision 6(a)(b) of Chapter III of the multiannual Union programme. Planned sample rate % The planned sample rate (%) shall be based on the population, as defined in provision 6(a) of Chapter III of the multiannual Union programme. When data collection for some variables will not be implemented, the column Planned sample rate (%) shall be filled in with N (no). Planned sample rate can be modified based on updated information on the total population. Comments Any further comment. Text Box 3B Population segments for collection of economic and social data for aquaculture General comment: This box fulfils paragraph 6 points (a) and (b) of Chapter III of the multiannual Union programme and Article 2, Article 4 paragraphs (1) and (5) and Article 5 paragraph (2) of this Decision. It is intended to specify data to be collected under Tables 6 and 7 of the multiannual Union programme. 1. Description of methodologies used to choose the different sources of data 2. Description of methodologies used to choose the different types of data collection 3. Description of methodologies used to choose sampling frame and allocation scheme 4. Description of methodologies used for estimation procedures 5. Description of methodologies used on data quality (max. 1 000 words) Pilot Study 4 Environmental data on aquaculture General comment: This box fulfils paragraph 6 point (c) of Chapter III of the multiannual Union programme and Article 2 and Article 4 paragraph (3) point (d) of this Decision. It is intended to specify data to be collected under Table 8 of the multiannual Union programme. 1. Aim of pilot study 2. Duration of pilot study 3. Methodology and expected outcomes of pilot study (max. 900 words) Table 3C Population segments for collection of economic and social data for the processing industry WP WP date of submission 31.10.2016 MS Segment Type of variables (E/S) Variables Data sources Type of data collection scheme Frequency Planned sample rate % Comments ESP Companies <= 10 E Turnover financial accounts B - Probability Sample Survey ESP Companies 11-49 E Other operational costs questionnaires B - Probability Sample Survey ESP Companies 50-250 E Other operational costs questionnaires A - Census ESP Companies > 250 E Other income questionnaires B - Probability Sample Survey ESP S Unpaid labour by gender General comment: This table fulfils footnote 6 of paragraph 1.1(d) of Chapter III of the multiannual Union programme and Article 2, Article 3 and Article 4 paragraph (1) of this Decision. This table is intended to specify data to be collected under Table 11 of the multiannual Union programme. Use this table to give an overview of the collection of economic and social data of the processing industry. Specify data collection for variables not covered by the ESTAT or for which additional sampling is required. Economic data shall be collected on fish processing companies below 10 employees as well as for companies which have fish processing as a secondary activity, as well as for unpaid labour and raw material. Employment data, by gender, shall be collected for all companies' sizes. Name of the variable Guidelines MS Member State's name shall be given as ISO 3166-1 alpha-3 code, e.g. DEU. Segment The criteria for the segmentation shall be the number of persons employed. The following segmentation is recommended: companies <= 10; companies 11-49; companies 50-250; companies > 250. Type of variables (E/S) Member State shall enter the category that the variables belong to: E (economic) or S (social), based on Table 11 of the multiannual Union programme. Variables Member State shall refer to the naming convention used in Table 11 of the multiannual Union programme. Data Sources Member State shall enter the data sources used (accounts, questionnaires, etc.). Data sources shall be clearly stated for each variable. Type of data collection scheme Member State shall enter the code of the data collection scheme, as follows: A  Census; B  Probability sample survey; C  Non-probability sample survey; D  Indirect survey. In case the variable is not directly collected but estimated, indirect survey is applied. In that case, further explanation on the data collection scheme and estimation method is provided in Text Box 3C of this Annex. Frequency Member State shall enter the frequency that economic and social data shall be collected. Planned sample rate % The planned sample rate (%) shall be based on the population. When data collection for some variables will not be implemented, the column Planned sample rate (%) shall be filled in with N (no). Planned sample rate can be modified based on updated information on the total population. Comments Any further comment. Text Box 3C Population segments for collection of economic and social data for the processing industry General comment: This box fulfils footnote 6 of paragraph 1.1(d) of Chapter III of the multiannual Union programme, Article 2, Article 4 paragraphs (1) and (5) and Article 5 paragraph (2) of this Decision. It is intended to specify data to be collected under Table 11 of the multiannual Union programme. 1. Description of methodologies used to choose the different sources of data 2. Description of methodologies used to choose the different types of data collection 3. Description of methodologies used to choose sampling frame and allocation scheme 4. Description of methodologies used for estimation procedures 5. Description of methodologies used on data quality (max. 1 000 words) SECTION 4 SAMPLING STRATEGY FOR BIOLOGICAL DATA FROM COMMERCIAL FISHERIES Table 4A Sampling plan description for biological data WP WP date of submission 31.10.2016 MS MS participating in sampling Region RFMO/RFO/IO Sub-area/Fishing ground Scheme Stratum ID code PSU type Catch fractions covered Species/Stocks covered for estimation of volume and length of catch fractions Seasonality (Temporal strata) Reference years Average Number of PSU during the reference years Planned number of PSUs Comments GBR NSEA NA Demersal at-sea SCT SD1-5 vessel x trip annual ~ 4 000 40 GBR NSEA NA Demersal at-sea SCT SD2-5 vessel x trip annual ~ 500 10 GBR NSEA NA Demersal at-sea SCT SD3-5 vessel x trip annual ~ 2 000 6 GBR NSEA NA Demersal at-sea SCT SD4-5 vessel x trip annual ~ 750 20 GBR NSEA NA Demersal at-sea SCT SD5-5 vessel x trip annual ~ 15 000 6 GBR NSEA NA Demersal on-shore SCT LD1-4 port X day annual ~ 345 60 GBR NSEA NA Demersal on-shore SCT LD2-4 port X day annual ~ 7 000 20 GBR NSEA NA Demersal on-shore SCT LD3-4 port X day annual ~ 3 000 25 GBR NSEA NA Demersal on-shore SCT LD4-4 port X day annual ~ 1 000 30 North Atlantic NAFO NAFO sampling at sea L3 vessel trip annual 2015-2017 71 9 Other Regions IOTC FAO 51 + 57 sampling on shore T18 vessel trip annual 2015-2017 157 120 General comment: This table fulfils Article 3, Article 4 paragraph (4) and Article 8 of this Decision and forms the basis for the fulfilment of paragraph 2 point (a)(i) of Chapter III of the multiannual Union programme. This table refers to data to be collected under Tables 1(A), 1(B) and 1(C) of the multiannual Union programme. Use this table to identify all fishery-dependent sampling schemes in the Member State. The Member State shall list the strata within the scheme, the primary sampling unit (PSU) type and the envisaged number of PSUs that will be available in the year of submission. For each stratum, Member State shall record the number of PSUs it is planning to undertake. Name of the variable Guidance MS Member State's name shall be given as ISO 3166-1 alpha-3 code, e.g. DEU. MS participating in sampling If the sampled activity has been carried out according to a regionally coordinated programme, all participating Member States shall be listed. Otherwise, the Member State responsible for the sampling shall be listed. Links to planned regional and international coordination or bi- and multilateral agreements, where available, shall be listed in the Comments. Region Member State shall refer to the naming convention used in Table 5(C) of the multiannual Union programme (level II). If information refers to all regions, insert all regions. RFMO/RFO/IO Member State shall enter the acronym of the competent regional fisheries management organisation (RFMO), regional fisheries organisation (RFO) or international organisation (IO) for providing management/advice on the species/stock. e.g. RFMO: ICCAT, GFCM, NAFO e.g. RFO: CECAF e.g. IO: ICES If no RFMO, RFO or IO is applicable, NA (not applicable) is used. Sub-area/Fishing ground Member State shall indicate the fishing ground (e.g. the ICES area, the GFCM GSA, the NAFO area, etc.). Scheme Member State shall state the sampling scheme: at markets, at sea, a combination of both methods or other. If other is used (e.g. other (Market stock-specific sampling)), it shall be described in Text Box 4A of this Annex. Stratum ID code Member State shall indicate a unique code to identify each stratum within the scheme. Free text or coding can be used, but it shall always coincide with the stratum ID code, as in Table 4B of this Annex. Strata with no coverage (i.e. no planned number of PSUs) shall also be detailed, in order to provide measurement on coverage of the sampling plan. PSU type Member State shall indicate the primary sampling unit (PSU) inside each stratum. PSU could be fishing trip, fishing vessel, port, fishing day, etc. Catch fractions covered Member State shall indicate which fraction of the catch is to be sampled. Insert Catch, if the bulk catch is sampled, Landings, Discards, Landings+Discards, etc. Species/Stocks covered for estimation of volume and length of catch fractions Member State shall indicate if the sampling plan covers all or only a part of the species. Insert all species and stocks, only stocks in Table 1A, 1B and 1C, selected species/stocks and specify further in Comments. Seasonality (Temporal strata) Member State shall provide a keyword description of the sampling scheme in terms of temporal stratification: monthly, quarterly, annual, etc. Reference years Member State shall indicate the year(s) used as a reference for the expected primary sampling units in the year of implementation of the sampling scheme. Member State shall use the three most recent years (e.g. 2014-2016). Reasons may be given to justify the use of a different period. Average number of PSUs during the reference years Member State shall indicate the total number of PSUs calculated as the average values of the years used as reference. Planned number of PSUs Member State shall state the planned number of PSU to be sampled. Comments Any further comment. Text Box 4A Sampling plan description for biological data General comment: This box fulfils Article 3, Article 4 paragraph (4) and Article 8 of this Decision and forms the basis for the fulfilment of paragraph 2 point (a)(i) of Chapter III of the multiannual Union programme. This Table refers to data to be collected under Tables 1(A), 1(B) and 1(C) of the multiannual Union programme. Description of the sampling plan according to Article 5 paragraph (3) of this Decision (max. 900 words per region) Table 4B Sampling frame description for biological data WP WP date of submission 31.10.2016 MS Stratum ID number Stratum Sampling frame description Method of PSU selection Comments GBR SCT SD1-5 North Sea offshore fish trawlers Vessel list of 120 DTS >18 m random draw from randomised list GBR SCT SD2-5 North sea offshore prawn trawlers Vessel list of 60 DTS targeting shellfish random draw from randomised list GBR SCT SD3-5 North sea inshore trawlers Vessel list of 250 DTS <18 m based in NS ports random draw from randomised list GBR SCT SD4-5 West coast offshore trawlers Vessel list of 15 DTS >18 m based in WC ports random draw from randomised list GBR SCT SD5-5 Westcoast inshore trawlers Vessel list of 2 500 DTS < 18 m based in WC ports random draw from randomised list GBR SCT LD1-4 NE main port 1 port active for ~ 345 days random weekday from systematic (weekly) coverage GBR SCT LD2-4 NE minor ports 25 ports active over 280 days random weekday from systematic (weekly) coverage GBR SCT LD3-4 W ports 10 ports active over ~ 300 days random weekday from systematic (weekly) coverage GBR SCT LD4-4 Island ports 4 ports active over ~ 250 days random weekday from systematic (weekly) coverage ESP L3 trawlers operating in NAFO vessels with licence to fish in NAFO random draw from the list of vessels (without replacement) ESP T18 purse seiners fishing tropical tunas in IOTC purse seiners fishing in Indian Ocean and landing in the port of Victoria (Seychelles) random draw from purse seiner vessels landing in the port of Victoria (Seychelles) purse seiner fleet, fishing tropical tunas in Indian Ocean lands their catches in the ports of Victoria, MahÃ ©, Mombasa, Antisarana, but due to the long distance, sampling can be performed only in the port of Victoria (where most of the fleet landings take place) General comment: This table fulfils Article 3, Article 4 paragraph (4) and Article 8 of this Decision and forms the basis for the fulfilment of paragraph 2 point (a)(i) of Chapter III of the multiannual Union programme. This table refers to data to be collected under Tables 1(A), 1(B) and 1(C) of the multiannual Union programme. Use this table to provide more detail on the strata and sampling frames of each scheme. Name of the variable Guidance MS Member State shall be given as ISO 3166-1 alpha-3 code, e.g. DEU. Stratum ID code Member State shall indicate a unique code to identify each stratum within the scheme. Free text or coding can be used, but it shall always coincide with the stratum ID code, as in Table 4A of this Annex. Strata with no coverage (i.e. no planned number of PSUs) shall also be detailed, in order to provide measurement on coverage of the sampling plan. Stratum Member State shall insert a short description (free text) of the sampling strata (e.g. trawlers in the GSA 22; west coast purse-seiners; ports of the NW area, etc.). Sampling frame description Member State shall shortly describe (free text) the sampling frame for each stratum (e.g. list of vessels in the GSA 22; list of purse-seiners in the west coast; list of ports in the NW area). Method of PSU selection Member State shall indicate the method(s) (free text) for the selection of the primary sampling unit (PSU). Comments Any further comment. Table 4C Data on the fisheries by member state WP WP date of submission 31.10.2016 MS Region RFMO/RFO/IO Sub-area/Fishing ground Reference years Fleet segment/Metier Targeted species/species assemblage Average number of vessels Average number of fishing trips Average number of fishing days Average landings (tons) Average landings (tons) in national ports Average landings (tons) in foreign ports Comments DEU Baltic Sea ICES areas III b-d demersal trawlers bottom trawl mixed fishery 102 24 563 57 388 54 234 3 154 DEU Baltic Sea ICES areas III b-d demersal seine net mixed whitefish 6 758 2 264 2 130 134 DEU Baltic Sea ICES areas III b-d pelagic mackerel 25 89 119 745 98 403 21 342 GBR North Sea and Eastern Arctic ICES Sub-areas I, II, IIIa, IV and VIId OTB_CRU_16-22 shrimps 15 3 625 6 345 6 345 0 GBR North Atlantic NAFO NAFO 2015-2017 OTB_MD D_130-219_0_0 Mixed demersal and deep water species (Greenland Halibut) 23 47 795 9 125 9 125 0 GBR North Atlantic NAFO NAFO 2015-2017 OTB_MD D_>=220_ 0_0 Mixed demersal and deep water species (skates) 19 20 342 4 648 4 648 0 GBR North Atlantic NAFO NAFO 2015-2017 OTB_CRU _40-59_0_0 Crustaceans (northern shrimp) 2 2 12 25 25 0 GBR North Atlantic NAFO NAFO 2015-2017 OTM_DEF _130-135_0_0 Demersal species (alfonsino) 1 2 NA * NA * NA * 0 * Confidential data (only one vessel) ESP Other Regions IOTC FAO 51 + 57 2015-2017 PS_LPF_ 0_0_0 (TROP) Tropical tunas (bigeye, skipjack, yellowfin) 15 157 4 108 127 795 0 127 795 a different reference period (2015-2016) have been taken because during the year 2017 most vessels moved to other regions due to the piracy General comment: This table fulfils Article 4 paragraph (4) of this Decision and forms the basis for the fulfilment of paragraph 2 point (a)(i)(ii)(iii) of Chapter III of the multiannual Union programme. This table refers to data to be collected under Tables 1(A), 1(B) and 1(C) of the multiannual Union programme. Use this table to summarise the size and activity of the national fleet. Name of the variable Guidance MS Member State's name shall be given as ISO 3166-1 alpha-3 code, e.g. DEU. Region Member State shall refer to the naming convention used in Table 5(C) of the multiannual Union programme (level II). If information refers to all regions, insert all regions. RFMO/RFO/IO Member State shall enter the acronym of the competent regional fisheries management organisation (RFMO), regional fisheries organisation (RFO) or international organisation (IO) for providing management/advice on the species/stock. e.g. RFMO: ICCAT, GFCM, NAFO e.g. RFO: CECAF e.g. IO: ICES If no RFMO, RFO or IO is applicable, NA (not applicable) is used. Sub-area/Fishing ground Member State shall indicate the fishing ground (e.g. the ICES area, the GFCM GSA, the NAFO area, etc.). Reference years Member State shall state the year(s) to which the description of the fisheries actually refers (e.g. 2014-2016). Member State shall select the three most recent years with data available. Fleet Segment/metier Data shall be reported by metier (at level 6) as defined in Table 2 of the multiannual Union programme, or fleet segment, as defined in Table 5(B) of the multiannual Union programme. Targeted species/species assemblage Member State shall indicate the target species assemblage (Demersal species, Small pelagic fish, etc.) as indicated in Table 2 of the multiannual Union programme. Average number of vessels Member State shall indicate the average number of vessels by fleet segment/metier in the given reference years. Average number of fishing trips Member State shall indicate the average number of fishing trips by fleet segment/metier in the given reference years. Average number of fishing days Member State shall indicate the average number of fishing days by fleet segment/metier in the given reference years. Average landings (tons) Member State shall report the average volume in live weight (tons) of the total landings by fleet segment/metier in the given reference years. This column shall be obtained from the sum of the other two columns of this table: Average landings (tons) in national ports and Average landings (tons) in foreign ports. Average landings (tons) in national ports Member State shall report the average volume in live weight (tons) of the landings by fleet segment/metier in the given reference years. Average landings (tons) in foreign ports Member State shall report the average volume in live weight (tons) of the landings abroad by fleet segment/metier in the given reference years. If none, indicate 0. Comments Any further comment. Table 4D Landing Locations WP WP date of submission 31.10.2016 MS Region Sub-area/Fishing ground Reference years Landing locations(s) Average number of locations Average number of registered landings Average landed tonnage Average landed tonnage of national fleet Average landed tonnage of foreign fleet Comments GBR North Sea and Eastern Arctic ICES Sub-areas I, II, IIIa, IV and VIId 2015-2017 grouping 1 2 2 894 113 247 102 478 10 769 GBR North Sea and Eastern Arctic ICES Sub-areas I, II, IIIa, IV and VIId 2015-2017 grouping n 37 950 1 564 1 564 0 GBR North Sea and Eastern Arctic ICES Sub-areas I, II, IIIa, IV and VIId 2015-2017 GBR North Sea and Eastern Arctic ICES Sub-areas I, II, IIIa, IV and VIId General comment: This table fulfils Article 4 paragraph (4) of this Decision and forms the basis for the fulfilment of paragraph 2 point (a (i)(ii)(iii) of Chapter III of the multiannual Union programme. This table refers to data to be collected under Tables 1(A), 1(B) and 1(C) of the multiannual Union programme. Use this table to summarise the characteristics of the landings into the Member State. Name of the variable Guidance MS Member State's name shall be given as ISO 3166-1 alpha-3 code, e.g. DEU. Region Member State shall refer to the naming convention used in Table 5(C) of the multiannual Union programme (level II). If information refers to all regions, insert all regions. Sub-area/Fishing ground Member State shall indicate the fishing ground (e.g. the ICES area, the GFCM GSA, the NAFO area, etc.). Reference years Member State shall state the year(s) to which the description of the landing locations actually refers (e.g. 2014-2016). Member State shall select the three most recent years with data available. Landing locations(s) Member State shall fill in with free text describing the grouping/assemblage of landing locations (e.g. major ports, minor ports, ports, local ports, etc.), if available. Average number of locations Member State shall indicate the average number of landing locations by grouping/assemblage in the given reference years, if available. Average number of registered landings Member State shall indicate the average number of registered landing operations that took place by grouping/assemblage (if applicable) in the given reference years. As the previous fields are optional, this field could refer the average number of total landings operations in the Member State. Average landed tonnage Member State shall indicate the average volume in live weight (tons) of the total landing during the reference years. Data shall be reported by grouping/assemblage of landing places (if applicable). This column shall be given by the sum of the other two columns of this Table: Average landed tonnage of national fleet and Average landed tonnage of foreign fleet. Average landed tonnage of national fleet Member State shall indicate the average volume in live weight (tons) of the total landing made by Member State vessels during the reference years by grouping/assemblage of landing places (if applicable). Average landed tonnage of foreign fleet Member State shall indicate the average volume in live weight (tons) of the total landing made by foreign vessels during the reference years by grouping/assemblage of landing places (if applicable).If none, indicate 0. Comments Any further comment. SECTION 5 DATA QUALITY Table 5A Quality assurance framework for biological data WP WP date of submission 31.10.2016 Sampling design Sampling implementation Data capture Data Storage Data processing MS MS participating in sampling Sampling year/period Region RFMO/RFO/IO Name of sampling scheme Sampling frame Is the sampling design documented? Where can documentation on sampling design be found? Are non-responses and refusals recorded? Are quality checks to validate detailed data documented? Where can documentation on quality checks for data capture be found? In which national database are data stored? In which international database(s) are data stored? Are processes to evaluate data accuracy (bias and precision) documented? Where can documentation on processes to evaluate accuracy be found? Are the editing and imputation methods documented? Where can documentation on editing and imputation be found? Comments SWE SWE 2017 NS&EA ICES sea-sampling demersal trawlers Y xxxx Y Y xxx FiskData2 RDB-FishFrame N xxxx SWE SWE 2017 Baltic ICES shore sampling cod landings Y xxxx Y Y xxx FiskData2 RDB-FishFrame SWE SWE 2017 NS&EA/Baltic ICES recreational survey Y General comment: This table fulfils Article 5 paragraph (2) point (a) of this Decision. This table is intended to specify data to be collected under Tables 1(A), 1(B) and 1(C) of the multiannual Union programme. Use this table to state whether documentation in the data collection process (design, sampling implementation, data capture, data storage and data processing) exists and identify where this documentation can be found. Names on sampling schemes and strata shall be identical to those in Tables 4A and 4B of this Annex. Name of the variable Guidance MS Member State's name shall be given as ISO 3166-1 alpha-3 code, e.g. DEU. MS participating in sampling If the sampling scheme is carried out within a regional/bilateral/multilateral coordinated programme, all participating Member States shall be given. If the sampling scheme is carried out unilaterally, the single Member State shall be given. Sampling year/period Member State shall state the year or period for planned sampling. Region Member State shall refer to the naming convention used in Table 5(C) of the multiannual Union programme (level II). If information refers to all regions, insert all regions. RFMO/RFO/IO Member State shall enter the acronym of the competent regional fisheries management organisation (RFMO), regional fisheries organisation (RFO) or international organisation (IO) for providing management/advice on the species/stock. e.g. RFMO: ICCAT, GFCM, NAFO e.g. RFO: CECAF e.g. IO: ICES If no RFMO, RFO or IO is applicable, NA (not applicable) is used. Name of sampling scheme Member State shall state the name of the sampling scheme. Names of sampling schemes shall be identical to the names used in Tables 4A and 4B of this Annex, in Table 1D of this Annex (type of survey) and in Table 1E of this Annex (species *method). Sampling frame Member State shall state the sampling frame. Names of sampling frames shall be identical to the names in Tables 4A and 4B of this Annex. Is the sampling design documented? Member State shall indicate with Y (yes) or N (no). If N (no), indicate in the Comments when (year) documentation will be available. Where can documentation on sampling design be found? Member State shall provide link to web page where the documentation can be found, if Member State responded Y (yes) in previous field. Otherwise, insert NA (not applicable). Are non-responses and refusals recorded? Member State shall indicate with Y (yes) or N (no). If N (no), indicate in the Comments when (year) documentation will be available. Are quality checks to validate detailed data documented? Member State shall indicate with Y (yes) or N (no). If N (no), indicate in the Comments when (year) documentation will be available. Where can documentation on quality checks for data capture be found? Member State shall provide link to web page where the documentation can be found, if Member State responded Y (yes) in previous field. Otherwise, insert NA (not applicable). In which national database are data stored? Member State shall provide the name of national database, if applicable. Otherwise, insert NA (not applicable). In which international database(s) are data stored? Member State shall provide the name of international database(s), if applicable. Otherwise, insert NA (not applicable). Are processes to evaluate data accuracy (bias and precision) documented? Member State shall indicate with Y (yes) or N (no). If N (no), indicate in the Comments when (year) documentation will be available. Where can documentation on processes to evaluate accuracy be found? Member State shall provide link to web page where the documentation can be found, if Member State responded Y (yes) in previous field. Otherwise, insert NA (not applicable). Are the editing and imputation methods documented? Member State shall indicate with Y (yes) or N (no). If N (no), indicate in the Comments when (year) documentation will be available. Where can documentation on editing and imputation be found? Member State shall provide link to web page where the documentation can be found, if Member State responded Y (yes) in previous field. Otherwise, insert NA (not applicable). Comments Any further comment. Use this field to indicate when documentation will be made available (if that presently is not the case). Table 5B Quality assurance framework for socioeconomic data Institutional environment P3 Impartiality and objectiveness P4 Confidentiality MS Sampling year/period Region RFMO/RFO/IO/NSB Name of data collection scheme Name of data sources Statistically sound sources and methods Error checking Are procedures for confidential data handling in place and documented? Are protocols to enforce confidentiality between DCF partners in place and documented? Are protocols to enforce confidentiality with external users in place and documented? Statistical processe P5 Sound methodology P6 Appropriate statistical procedures P7 Non-excessive burden on respondents P8 Cost effectiveness Is sound methodology documented? Does it follow international standards, guidelines and best practices? Are methodologies consistent at MS, regional and EU level? Is there consistency between administrative and other statistical data? Are there agreements for access and quality of administrative data between partners? Are data collection, entry and coding checked? Are editing and imputation methods used and checked? Are revisions documented and available? Is duplication of data collection avoided? Do automatic techniques for data capture, data coding and validation exist? WP Statistical Outputs WP date of submission 31.10.2016 P9 Relevance P10 Accuracy and reliability P11 Timeliness and punctuality P12 coherence and comparability P13 Accessibility and Clarity Comments Are end-users listed and updated? Are sources, intermediate results and outputs regularly assessed and validated? Are errors measured and documented? Are procedures in place to ensure timely execution? Are procedures in place to monitor internal coherence? Are statistics comparable over time? Are methodological documents publicly available? Are data stored in databases? Where can documentation be found? General comment: This table fulfils Article 5 paragraph (2) point (b) of this Decision. This table is intended to specify data to be collected under Tables 5(A), 6 and 7 of the multiannual Union programme. Use this table to state whether documentation in the data collection process exists and identify where this documentation can be found. Name of the variable Guidance MS Member State's name shall be given as ISO 3166-1 alpha-3 code, e.g. DEU. Sampling year/period Member State shall state the year or period for planned sampling. Region Member State shall refer to the naming convention used in Table 5(C) of the multiannual Union programme (level II). If information refers to all regions, insert all regions. RFMO/RFO/IO/NSB Member State shall enter the acronym of the competent regional fisheries management organisation (RFMO), regional fisheries organisation (RFO), international organisation (IO) or national statistical body (NSB) for providing management/advice on the species/stock. e.g. RFMO: ICCAT, GFCM, NAFO e.g. RFO: CECAF e.g. IO: ICES e.g. agencies, institutions dealing with socioeconomic statistics If no RFMO, RFO, IO or NSB is applicable, NA (not applicable) is used. Name of data collection scheme Member State shall indicate the name of sampling schemes. They shall be identical to the names used in Table 3A, Table 3B and Table 3C of this Annex. Name of data sources Member State shall indicate the name of data sources. They shall be identical to the names used in Table 3A, Table 3B and Table 3C of this Annex. Statistically sound sources and methods Member State shall indicate with Y (yes) or N (no) whether statistically sound sources and methods are in place. If N (no), indicate in the Comments main constraints. Error checking Member State shall indicate shall indicate with Y (yes) or N (no) whether errors discovered in published data are corrected at the earliest possible date and publicised. If N (no), indicate in the Comments main constraints. Are procedures for confidential data handling in place and documented? Member State shall indicate with Y (yes) or N (no) whether procedures for the enforcement, treatment and reduction of confidential data are in place and documented. If N (no), indicate in the Comments main constraints. Are protocols to enforce confidentiality between DCF partners in place and documented? Member State shall indicate with Y (yes) or N (no) whether protocols to enforce confidentiality between DCF partners are in place and documented. If N (no), indicate in the Comments main constraints. Are protocols to enforce confidentiality with external users in place and documented? Member State shall indicate with Y (yes) or N (no) whether protocols to enforce confidentiality with external users are in place and documented. If N (no), indicate in the Comments main constraints. Is sound methodology documented? Member State shall indicate with Y (yes) or N (no) whether sound methodology is documented. If yes, please provide reference. If N (no), indicate in the Comments main constraints. Does it follow international standards, guidelines and best practices? Member State shall indicate with Y (yes) or N (no) whether sound methodology follows international standards, guidelines and best practices. If Y (yes), please provide reference. If N (no), indicate in the Comments main constraints. Are methodologies consistent at MS, regional and EU level? Member State shall indicate with Y (yes) or N (no) whether procedures are in place to ensure that standards, concepts, definitions and classifications are consistent between partners at Member State, regional and EU level. If N (no), indicate in the Comments main constraints. Is there consistency between administrative and other statistical data? Member State shall indicate with Y (yes) or N (no) whether procedures are in place to ensure the consistency of definitions and concepts between administrative and other statistical data. If N (no), indicate in the Comments main constraints. Are there agreements for access and quality of administrative data between partners? Member State shall indicate with Y (yes) or N (no) whether there are agreements in place to ensure access to relevant administrative data and quality of relevant administrative data between partners. If N (no), indicate in the Comments main constraints. Are data collection, entry and coding checked? Member State shall indicate with Y (yes) or N (no) whether data collection, data entry and coding are routinely monitored and revised, as required. If N (no), indicate in the Comments main constraints. Are editing and imputation methods used and checked? Member State shall indicate with Y (yes) or N (no) whether editing and imputation methods are used and regularly reviewed, revised or updated as required. If no, indicate in the Comments main constraints. Are revisions documented and available? Member State shall indicate with Y (yes) or N (no) whether revisions are documented and available. If N (no), indicate in the Comments main constraints. Is duplication of data collection avoided? Member State shall indicate with Y (yes) or N (no) whether administrative sources are used whenever possible to avoid duplication of data collection and reduce burden on respondents. If N (no), indicate in the Comments main constraints. Do automatic techniques for data capture, data coding and validation exist? Member State shall indicate with Y (yes) or N (no) whether procedures and tools exist to implement automatic techniques for data capture, data coding and validation. If N (no), indicate in the Comments main constraints. Are end-users listed and updated? Member State shall indicate with Y (yes) or N (no) whether a list of key end-users and their data uses, including a list of unmet user needs, are available and regularly updated. If N (no), indicate in the Comments main constraints. Are sources, intermediate results and outputs regularly assessed and validated? Member State shall indicate with Y (yes) or N (no) whether data sources, intermediate results and statistical outputs are regularly assessed and validated. If N (no), indicate in the Comments main constraints. Are errors measured and documented? Member State shall indicate with Y (yes) or N (no) whether sampling errors and non-sampling errors are measured and systematically documented, according to the European standards. If N (no), indicate in the Comments main constraints. Are procedures in place to ensure timely execution? Member State shall indicate with Y (yes) or N (no) whether procedures exist to monitor the progress of the tasks and ensure their timely execution. If N (no), indicate in the Comments main constraints. Are procedures in place to monitor internal coherence? Member State shall indicate with Y (yes) or N (no) whether procedures to monitor internal coherence are developed and carried out in a systematic way and divergences explained. If N (no), indicate in the Comments main constraints. Are statistics comparable over time? Member State shall indicate with Y (yes) or N (no) whether statistics are comparable over a reasonable period of time, whether breaks in the time series are explained and whether methods to ensure reconciliation over a period of time are made available. If N (no), indicate in the Comments main constraints. Are methodological documents publicly available? Member State shall indicate with Y (yes) or N (no) whether methodological documents are readily available. If N (no), indicate in the Comments main constraints. Are data stored in databases? Member State shall indicate with Y (yes) or N (no) whether primary, detailed and aggregated data and associated metadata are stored in databases. If N (no), indicate in the Comments main constraints. Where can documentation be found? Give link to webpage where the documentation can be found, if Member State responded Y (yes) in previous field. Otherwise, insert NA (not applicable). Comments Any further comment. Use this field to indicate when documentation will be made available (if that presently is not the case). SECTION 6 DATA AVAILABILITY Table 6A Data availability WP WP date of submission 31.10.2016 MS Data set Section Variable group Year(s) of WP implementation Reference year Final data available after Comments SWE Fleet economic 3A Revenue/costs N N  1 N + 1, March 1 SWE Aquaculture economic all N N  1 N + 1, March 1 SWE Fishing Activity Variable capacity N N N + 1, January 31 SWE Fishing Activity Variable landings N N N + 1, March 31 SWE Fish processing economic all N N  2 N + 1, November 1 General comment: This table fulfils Article 6 of this Decision. Use this table to provide information on data availability to end-users per data set. Name of the variable Guidance MS Member State shall be given as ISO 3166-1 alpha-3 code, e.g. DEU. Data set Member State shall refer to the data set for which information on availability will be given. The name of the data set can be derived by the title of the respective tables of this Annex. Section Member State shall refer to the specific section of the work plan. Variable group Member State shall refer to the specific variables in Tables 1B, 1E, 1I, 2A, 3A, 3B of this Annex. When reference is made to another table, this field can be left empty. Year(s) of WP implementation Member State shall refer to the year or years that the work plan will apply. Reference year Member State shall refer to the year of the foreseen collection of data. Final data available after Member State shall state after how many years from collection, the data will be available to end-users. Use year and month if applicable. Comments Any further comment. SECTION 7 COORDINATION Table 7A Planned regional and international coordination WP WP date of submission 31.10.2016 MS Acronym Name of meeting RFMO/RFO/IO Planned MS participation Comments SWE RCM Med X SWE WGNSSK ICES X SWE MEDITS X General comment: This table fulfils Article 7 paragraph (1) of this Decision. Use this table to provide information on the planned participation of the Member State to meetings relevant for data collection under the DCF. Name of the variable Guidance MS Member State shall be given as ISO 3166-1 alpha-3 code, e.g. DEU. Acronym Member State shall provide the official acronym of the meeting attended. Name of the meeting Member State shall provide the full official name of the meeting attended. RFMO/RFO/IO Member State shall enter the acronym of the competent regional fisheries management organisation (RFMO), regional fisheries organisation (RFO) or international organisation (IO) for providing management/advice on the species/stock. e.g. RFMO: ICCAT, GFCM, NAFO e.g. RFO: CECAF e.g. IO: ICES If no RFMO, RFO or IO is applicable, NA (not applicable) is used. Planned MS participation Member State shall mark if it is planned to attend the meeting. Comments Any further comment. Table 7B Follow-up of recommendations and agreements WP WP date of submission 31.10.2016 MS Region RFMO/RFO/IO Source Section Topic Recommendation number Recommendation/Agreement Follow-up action Comments SWE North Atlantic LM 2014 Metier related variables LVA Baltic STECF 14-13 VII III.C, III.E III.F all General comment: This table fulfils Article 7 paragraph (1) and Article 8 of this Decision. Use this table to provide information on how the Member State plans to fulfil the recommendations and agreements relating to data collection under the DCF at the European and international level. Name of the variable Guidance MS Member State shall be given as ISO 3166-1 alpha-3 code, e.g. DEU. Region Member State shall refer to the naming convention used in Table 5(C) of the multiannual Union programme (level II). If recommendation refers to all regions, insert all regions. RFMO/RFO/IO Member State shall enter the acronym of the competent regional fisheries management organisation (RFMO), regional fisheries organisation (RFO) or international organisation (IO) for providing management/advice on the species/stock. e.g. RFMO: ICCAT, GFCM, NAFO e.g. RFO: CECAF e.g. IO: ICES If no RFMO, RFO or IO is applicable, NA (not applicable) is used. Source Member State shall provide the source of recommendation in the form of the acronym of the relevant Regional Coordination Meeting (RCM)/Regional Coordination Group (RCG), Liaison Meeting (LM), STECF Expert Working Group (EWG), e.g. LM 2014, STECF EWG 14-07. Section Member State shall refer to the work plan section, e.g. 1A, 1B, etc. If recommendation applies to several sections, insert the relevant sections. If recommendation applies to all sections, insert all. Topic Member State shall refer to the topic to which recommendation applies, e.g. Data quality, Surveys, etc. Recommendation number Member State shall refer to the number assigned to an individual recommendation, where numbers exist. Recommendation/Agreement Member State shall refer to the relevant recommendations to the work plan reference period and to the Member State. There is no need to list recommendations and agreements that do not apply to the Member State (e.g. on the terms of reference of ICES expert groups, on actions to be taken by the Commission, etc.). Follow-up action Member State shall give a brief description on the responsive actions taken or to be taken. Comments Any further comment. Table 7C Bi- and multilateral agreements WP WP date of submission 31.10.2016 MSs Contact persons Content Coordination Description of sampling/sampling protocol/sampling intensity Data transmission Access to vessels Validity Comments DEU - DNK name and email address by MS participating a) DEU vessels landing for first sale in DNK to be covered under DEU WP. b) DNK vessels landing for first sale in DE to be covered under DNK WP. NA Length and age of discards and landings, in accordance with the respective WP. Levels and coverage of sampling to be as agreed at the annual RCMs Baltic and NS&EA. DEu/DNK responsible for submitting data from each own vessels to the respective end-users and to each other. country responsible for sampling ensures access to vessels according to WP LTU - DEU - LVA - NLD - POL DEU, LVA, LTU, NLD, POL to cooperate in the biological data collection on pelagic fisheries in CECAF waters in 2014-2015 and 2016-2017 (new extension). NL to coordinate the execution of this multi-lateral agreement. NL will contract independent contractor Corten Marine Research (CMR) as agent between NL and IMROP, the Mauritanian Fisheries Research Institute. CMR will hire Mauritanian observers from IMROP to carry out the actual sampling. CMR and IMROP will have an agreement in which the mutual obligations will be formalized; among others that only the additional costs for this specific task will be priced. Biological sampling carried on board fishing vessels in CECAF area by Mauritanian observers. Observers introduced by CMR and follow the sampling protocol as described in Biological Data Collection of pelagic fisheries in CECAF waters in compliance with the DCF, version 31-05-2011. CMR is responsible for data collection, quality control and delivery to the CECAF pelagic working group of all data collected under this agreement. CMR also reports all data to CVO and CVO will distribute the data to the partners. Each Partner ensures access to its fleet for Mauritanian observers under this agreement. Denied access to vessels does not exempt a Partner from legal or financial obligations. This agreement commences on January 1, 2012. With exception of financial obligations, it ends on December 31, 2013. It is subject to dissolve prior to this date in case the pelagic fishery in the CECAF area by EU vessels closes. Eventual remaining contributions will be pro rata reimbursed to Partners. The agreement was extended to a new end date: 31 December 2015 General comment: This table fulfils Article 7 paragraph (2) and Article 8 of this Decision. Use this table to provide information on the agreements with other Member States and how European and international obligations are met. Name of the variable Guidance MSs Member States involved in the agreement shall be given as ISO 3166-1 alpha-3 code, e.g. DEU. Contact persons Member State shall provide the name and email address of the responsible person from each Member State, involved in the agreement. Content Member State shall provide a brief description of the aim of the agreement. Member State shall provide an unambiguous full reference or a valid link to the documentation of the agreement, where relevant, in the Comments. Coordination Member State shall describe briefly how the coordination is done/will be done and by whom. Description of sampling/sampling protocol/sampling intensity Member State shall describe briefly the sampling to be carried out under the agreement. Data transmission Member State shall state which Member State is/will be responsible for submitting which data set. Access to vessels Member State shall state if the agreement implies access to other partners' vessels. Validity Member State shall mention the year when the agreement expires or the year when the agreement was/will be signed, if it rolls over annually. Comments Any further comment. ANNEX II Provisions of the multiannual Union programme Corresponding part of the work plan Provision Table Table Text Chapter III Footnote 6 of 1.1(d) 3(C) Text Box 3(C) 2(a)(i) 2(a)(ii) 2(a)(iii) 1(A), 1(B), 1(C) 1(A), 1(B), 1(C) 1(A), 1(B), 1(C) 1(A), 1(B), 1(C) 1(A), 1(B), 1(C) 1(A), 1(B), 1(C) 2(a)(iv) 3 1(D) 2(b) 2(c) 1(E) 1(E) 1(E) 1(E) Text Box 1(E) Text Box 1(E) 3(a) 1(D) 1(F) 3(c)   Pilot Study 2 4 4 2(A) Text Box 2(A) 5(a) 5(b) 5(A) 6 3(A) 3(A) Text Box 3(A) Text Box 3(A), Pilot study 3 6(a) 6(b) 6(c) 7 6 8 3(B) 3(B)  Text Box 3(B) Text Box 3(B) Pilot Study 4 Chapter IV 1 10 1(G), 1(H) Text Box 1(G) Chapter V 4   Pilot Study 1